Citation Nr: 0803367	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-35 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
uterine fibroids, status post hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which continued the 30 percent 
evaluation for the veteran's service-connected uterine 
fibroids, status post hysterectomy.  The Board notes that 
during the course of the appeal, the veteran's claims file 
was temporarily brokered to the Huntington, West Virginia, VA 
Regional Office.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  There is no medical evidence that the veteran's 
hysterectomy, which was performed in April 1996, currently 
results in gynecological symptoms which are not encompassed 
in the schedular criteria for the 30 percent evaluation 
currently assigned for the veteran's disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
uterine fibroids, status post hysterectomy, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.116, Diagnostic Code 7618 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision   

In a July 1994 rating decision, the RO granted service 
connection for uterine fibroids and assigned a noncompensable 
evaluation under Diagnostic Codes 7699-7612, effective 
September 1993.  In April 1995, the RO increased the 
veteran's service-connected uterine fibroids to 30 percent 
disabling under Diagnostic Codes 7699-7612, effective 
September 1993.  Subsequently thereafter, the veteran 
underwent a laparoscopic assisted vaginal hysterectomy in 
April 1996.  As such, by way of a June 1996 rating decision, 
the RO granted special monthly compensation under 38 U.S.C.A. 
§ 1114(k) on account of anatomical loss of a creative organ 
and assigned a temporary total rating from April 16, 1996 to 
July 31, 1996, with the continued 30 percent evaluation 
commencing on August 1, 1996, under Diagnostic Code 7618.  In 
relevant part, by correspondence received in July 2004, the 
veteran filed an informal claim seeking an increased rating.  
As noted above, in October 2004, the RO denied the matter, 
confirming and continuing the 30 percent rating.  The veteran 
appealed, maintaining that a higher evaluation for her 
service-connected uterine fibroids, status post hysterectomy 
is warranted.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the more recent medical 
findings regarding the current level of disability related to 
the veteran's disability.  

The veteran's hysterectomy is evaluated as 30 percent 
disabling under Diagnostic Code 7618.  Under this diagnostic 
code, a 100 percent evaluation is available for a period of 
three months following removal of the uterus, including 
corpus.  Thereafter, a 30 percent evaluation is assigned.  38 
C.F.R. § 4.116, Diagnostic Code 7618 (2007).

While certain provisions of the rating schedule concerning 
gynecological conditions and disorders of the breast were 
revised, effective March 18, 2002, these changes have no 
impact on this case as Diagnostic Code 7618 was unchanged.  
Therefore, there is no issue as to which version of the 
rating criteria, old or new, is more favorable to the 
veteran.  See VAOPGCPREC 7-2003 (2003).

Based upon the evidence of record, the Board finds that a 
rating in excess of 30 percent for the service-connected 
uterine fibroids, status post hysterectomy is not warranted.  
The record shows the veteran was awarded and is presently 
receiving the highest possible rating for removal of the 
uterus without removal of both ovaries.  There is no evidence 
that her April 1996 hysterectomy included removal of the 
ovaries.  Although she complains of additional symptoms 
related to the surgical procedure, including cramping, 
vaginal discharge, and hot flashes, there is no apparent 
basis for a higher or separate schedular rating due to the 
hysterectomy.  Therefore, the Board finds that a 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for uterine fibroids status post 
hysterectomy.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or her representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  It is also noted that the 
mandates of Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007), wherein the Court held that "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  During the rating period on 
appeal, the veteran's disability has appropriately been rated 
as 30 percent disabling.

The Board has also considered whether there is any evidence 
which would support Remand of this claim for consideration 
for an extraschedular evaluation.  Under the provisions of 38 
C.F.R. § 3.321.  The Board lacks the authority to award an 
extraschedular rating in the first instance, but if the 
evidence supports such a rating, the Board must refer the 
case to a VA officer authorized to make such an award.  
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88 (1996).

The criteria for referral for an extraschedular evaluation 
are met if the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case, the veteran 
asserts that her service-connected uterine fibroids, status 
post hysterectomy, has caused her to change jobs two times 
because of constant lower abdominal pain.  While the Board 
acknowledges the veteran's complaints of constant abdominal 
pain, vaginal discharge, and hot flashes, there is no medical 
evidence or information showing that the veteran's service-
connected uterine fibroids, status post hysterectomy has 
resulted in marked interference with employment or required 
any periods of recent hospitalization.  Thus, the record does 
not establish, based upon findings documented within the 
clinical reports, that the veteran has an "exceptional or 
unusual" disability following her hysterectomy such to 
require referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338, 339 (1996).

In view of the foregoing, a preponderance of the evidence is 
against the veteran's claim for an increased rating for her 
uterine fibroids, status post hysterectomy, and the benefit-
of-the-doubt doctrine is not for application.  See Gilbert, 1 
Vet. App. at 55. 

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2004 letter sent to the veteran.  In 
the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that her disability is 
worse than the current evaluation contemplates.  See also the 
August 2005 VCAA letter.

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed him it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that she would need to give VA 
enough information about the records so that it could obtain 
them for her.  Finally, she was told to submit any evidence 
in his possession that pertained to the claim.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, private medical records dated April 1996, and VA 
outpatient treatment records from December 2003 to August 
2005.  

The Board notes that the veteran's representative has 
asserted that the veteran has not been afforded a recent VA 
examination to determine the severity of her "hysterectomy 
symptomatology."  While the Board acknowledges the 
representative's contentions, the veteran's complaints of hot 
flashes, abdominal pain, and vaginal discharge are symptoms 
contemplated under Diagnostic Code 7618.  As previously 
stated, the veteran is currently receiving the maximum 
evaluation under Diagnostic Code 7618, and a higher 
evaluation is warranted only if the evidence shows the 
removal of both ovaries, which has not been shown in this 
case.  Furthermore, the veteran's gastrointestinal condition 
(abdominal complaints) due to the hysterectomy was 
adjudicated in an April 2006 rating decision.  Service 
connection for pelvic adhesions also is not in effect.  Thus, 
the Board finds a remand for further development of the claim 
is not necessary and would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to an evaluation in excess of 30 percent for 
uterine fibroids, status post hysterectomy is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


